 1   XAVIER BECERRA
     Attorney General of California
 2   ELIZABETH S. ANGRES
     Supervising Deputy Attorney General
 3   GARY OSTRICK
     Deputy Attorney General
 4   State Bar No. 211031
      300 South Spring Street, Suite 1702
 5    Los Angeles, CA 90013
      Telephone: (213) 269-6523
 6    Fax: (916) 731-2120
      E-mail: Gary.Ostrick@doj.ca.gov
 7
     Attorneys for Defendants Medical Board of
 8   California, Kimberly Kirchmeyer, Dev GnanaDev.,
     M.D., Denise Pines, Michael Bishop, M.D., Randy
 9   W. Hawkins, M.D., Howard R. Krauss, M.D.,
     Sharon Levine, M.D., Ronald H. Lewis, M.D.,
10   Gerrie Schipske, R.N.P., J.D., Jamie Wright,
     Barbara Yaroslavsky, Felix C. Yip, M.D., Cathy
11   Lozano, Paulette Romero, Cyndie Kouza, Peter
     Tom, M.D., Khosrow Afsari, M.D., and Smita
12   Chandra, M.D.
13
                           IN THE UNITED STATES DISTRICT COURT
14
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
15

16
     ERNEST LINCOLN BONNER, JR., M.D.,            Case No. 2:17-CV-00445-KJM-DB
17
                               Plaintiff, ORDER APPROVING STIPULATION
18                                        TO EXTEND THE TIME FOR
               v.                         DEFENDANTS’ FILING OF ANSWERS
19                                        TO PLAINTIFF’S SECOND AMENDED
                                          COMPLAINT
20   MEDICAL BOARD OF CALIFORNIA, et al.,
21                                    Defendants. Judge:     Kimberly J. Mueller
                                                  Courtroom: 3
22

23
                                                  Trial Date    Not set yet
24                                                Action Filed: February 27, 2017
25

26

27

28

      ORDER APPROVING STIPULATION TO EXTEND THE TIME FOR DEFENDANTS’ FILING OF ANSWERS
                  TO PLAINTIFF’S SECOND AMENDED COMPLAINT (Case No. 2:17-CV-00445-KJM-DB)
 1          Upon review and consideration of the Stipulation to Extend the Time for Defendants’
 2   Filing of Answers to Plaintiff’s Second Amended Complaint submitted jointly by Plaintiff Ernest
 3   Lincoln Bonner, Jr., M.D. (Plaintiff) and Defendants Kimberly Kirchmeyer, Cathy Lozano,
 4   Paulette Romero, Cyndie Kouza, Peter Tom, M.D., Khosrow Afsari, M.D., and Smita Chandra,
 5   M.D. (collectively, Defendants), and for good cause shown, the Court HEREBY ORDERS:
 6          1.     Defendants’ deadline for filing answers to Plaintiff’s Second Amended Complaint
 7   shall be extended by fourteen (14) days from August 23, 2019, to September 6, 2019.
 8          IT IS SO ORDERED.
 9   DATED: August 19, 2019.
10

11
                                                         UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     1
       ORDER APPROVING STIPULATION TO EXTEND THE TIME FOR DEFENDANTS’ FILING OF ANSWERS
                   TO PLAINTIFF’S SECOND AMENDED COMPLAINT (Case No. 2:17-CV-00445-KJM-DB)
